USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
RAMON JAQUEZ, on behalf of himself and all DOC #:
others similarly situated, DATE FILED: 5/13/2021

Plaintiff,

-against-
21 Civ. 652 (AT)
TECHNY ADVISORS LLC,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On April 16, 2021, the Court ordered the parties to submit a joint letter and proposed case
management plan by May 11, 2021. ECF No. 20. That submission is now overdue. By May 17,
2021, at 12:00 p.m., the parties shall file their joint letter and proposed case management plan.

SO ORDERED.
Dated: May 13, 2021
New York, New York

ANALISA TORRES
United States District Judge
